United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1500
Issued: April 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 11, 2010 appellant filed a timely appeal of a December 2, 2009 Office of
Workers’ Compensation Programs’ merit decision denying an additional schedule award as well
as an April 23, 2010 nonmerit decision denying an oral hearing request. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant has more than 29 percent impairment of his right
lower extremity for which he received a schedule award; and (2) whether the Branch of Hearings
and Review properly denied appellant’s request for an oral hearing as untimely.
FACTUAL HISTORY
On October 2, 1990 appellant, then a 33-year-old mail handler, filed a traumatic injury
claim alleging that he sustained a back injury dumping sacks, lifting sacks and pushing
1

5 U.S.C. § 8101 et seq.

equipment in the performance of duty on September 28, 1990. On October 26, 1990 the Office
accepted his claim for lumbar strain, herniated disc L4-5 and the resulting surgery on
December 18, 1990 which included an L4 hemilaminectomy and discectomy L4-5 with
decompressive foraminotomy L5-S1.
It entered appellant on the periodic rolls on
December 7, 1990.
The Office medical adviser reviewed appellant’s claim on April 29, 1996 and found that
he had 29 percent right lower extremity impairment due to leg muscle atrophy, unilateral spinal
nerve root impairment and pain or sensory deficit based on his accepted conditions of failed back
syndrome, discectomy L4-5 and L5-S1 as well as right knee arthritis and chronic pain disorder.
By decision dated May 6, 1996, the Office granted him a schedule award for 29 percent
impairment of his right lower extremity. The Branch of Hearings and Review affirmed this
decision on April 15, 1997.
Dr. C.L. Soo, a Board-certified orthopedic surgeon, examined appellant on May 5, 2005
and stated that a functional capacity evaluation dated April 28, 2005 determined that appellant
was able to work at a sedentary to light position eight hours a day. The Office referred appellant
for vocational rehabilitation. In a letter dated April 27, 2006, it proposed to reduce his
compensation benefits to zero based on his capacity to earn wages in the constructed position of
mail handler. By decision dated June 8, 2006, the Office finalized the wage-earning
determination. It declined to reopen this decision for consideration of the merits on
July 27, 2006.
Appellant requested an additional schedule award on October 3 and 10, 2006. In support
of this request, he submitted a form report dated January 2, 1998 from Dr. John B. Hughes, an
osteopath, diagnosing failed back syndrome and opining that appellant had 30 percent
impairment “to the body for work.”
Dr. Soo completed a report on September 21, 2006 and listed appellant’s conditions as
lumbar degenerative disc disease at L2-3, L3-4 and L4-5 and L5-S1 with a right-sided L4-5 disc
herniation causing bilateral neuroforaminal stenosis of L4-5. He noted that in addition to his
chronic right leg pain, appellant reported progressively increasing pain in his right lower
extremity radiating into his right hip and down the lateral portion his right leg to the foot.
Appellant also reported weakness in the right leg and footdrop with atrophy of the right thigh
muscles. On October 5, 2006 Dr. Soo reviewed a September 28, 2006 magnetic resonance
imaging scan and found a worsening of the disc herniation at L4-5 with more calcification as
well as spondylolisthesis over L5-S1. He recommended additional surgery.
The Office asked Dr. Soo to provide an impairment rating for appellant’s lower
extremities based on his accepted condition on December 28, 2006. In a report dated March 15,
2007, Dr. Soo stated that appellant had 10 percent extremity impairment based on the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment.2
The Office medical adviser reviewed this report on May 2, 2007 and noted that Dr. Soo
based his impairment rating on one percent sensory loss and nine percent motor loss, but did not
2

A.M.A., Guides, 5th ed. (2001).

2

provide the nerve roots involved. He requested a supplemental report from Dr. Soo addressing
the specific nerve roots or a second opinion evaluation regarding appellant’s permanent
impairment.
On May 14, 2007 the Office asked appellant to secure a supplemental report from
Dr. Soo, who responded on May 24, 2007 and noted that the impairment rating was based on the
fifth edition of the A.M.A., Guides. Dr. Soo stated, “The nerve root involved will be L5 and
S1.” The Office medical adviser reviewed this report and stated that he could not determine an
impairment rating based on this information. He requested a second opinion evaluation. Dr. Soo
responded on August 31, 2007 and stated that he could not provide the information requested by
the Office medical adviser.
The Office referred appellant for a second opinion evaluation with Dr. Michael Shawn
Smith, a physician Board-certified in physical medicine and rehabilitation, on January 7, 2008.
In his January 7, 2008 report, Dr. Smith reported appellant’s history of injury and medical
history. He examined appellant and found a normal gait, but evidence of wear on the right toe
from dragging. Dr. Smith found consistent weakness in dorsiflexion and mild weakness in
plantar flexion. He noted mild atrophy below the knee and decreased sensation to pinprick and
pinwheel response in the whole right lower extremity which was consistent in L4-5 and S1
distribution of the right lower calf and ankle. Dr. Smith diagnosed chronic L4-5 radiculopathy of
the right lower extremity with weakness, atrophy and numbness as well as “symptomatic
demarcation proximally in the upper leg and thigh.” He concluded that appellant had nine
percent lower extremity impairment in the right lower extremity as a result of appellant’s
accepted back conditions.
By decision dated January 30, 2008, the Office denied appellant’s claim for an additional
schedule award based on Dr. Smith’s report. It noted that he currently had nine percent
impairment of the right lower extremity and had previously received a schedule award for 29
percent impairment of this scheduled member.
Appellant requested a review of the written record on February 6, 2008.
In a telephone memorandum dated June 30, 2008, the Office stated that the schedule
award was denied in error and that the claims examiner should have sent the case to the Office
medical adviser for review. It then referred appellant’s claim to the Office medical adviser who
completed a report on July 16, 2008 and stated, “I assume the 29 percent [permanent partial
impairment] of the [right lower extremity] was due to spine abnormality because there was no
mention of any other factor: nevertheless, the earlier award should be reviewed.” On August 11,
2008 the Office medical adviser stated that the 1996 schedule award for 29 percent impairment
was based on motor and sensory deficits of the right lower extremity and that appellant’s current
impairment rating of 9 percent was also based on motor and sensory deficits. He concluded that
no award for the right lower extremity was due.
By decision dated August 20, 2008, the Office again denied appellant’s request for an
additional schedule award. Appellant completed an appeal request form on August 27, 2008 and
requested an oral hearing, a review of the written record and reconsideration. On September 4,
2008 the Office requested that he select one avenue of appeal. Appellant completed an appeal
request form on September 10, 2008 and requested a review of the written record. By decision
dated March 19, 2009, the Branch of Hearings and Review vacated the Office’s August 20, 2008
3

decision finding that the Office medical adviser had failed to provide an impairment rating based
on Dr. Smith’s report. The Branch of Hearings and Review remanded the case for the Office
medical adviser to review the medical evidence and provide an opinion regarding the extent of
appellant’s right lower extremity impairment.
In accordance with the hearing representative’s directive, the Office requested a
supplemental report from the Office medical adviser on November 9, 2009. The Office medical
adviser completed a report on November 20, 2009 and reviewed Dr. Soo’s report citing to page
552 of the A.M.A., Guides, Table 17-37 for sensory loss, and page 482, Table 16-10 to grade the
extent of loss. He rated appellant’s motor loss of the peroneal nerve through page 552 of the
A.M.A., Guides, Table 17-37. The Office medical adviser concluded that Dr. Soo utilized the
sural, superficial peroneal and sciatic nerves in rating appellant’s impairment, when only the
sciatic nerve was appropriate, and reduced appellant’s impairment rating to seven percent.
Dr. Soo completed a report on November 5, 2009 and opined that appellant had reached
maximum medical improvement in 2006. He noted that appellant had decreased strength and
sensation in the right lower extremity. Dr. Soo found that under the fifth edition of the A.M.A.,
Guides appellant had one percent impairment of the right lower extremity due to sensory loss
and nine percent impairment due to motor deficit for a total of 10 percent impairment. He noted,
“[I]n the lumbar spine, therefore it is very difficult to say of peroneal nerve involvement
however, the lumbar nerve eventually becomes a peroneal nerve therefore he will have
involvement of most likely to be L4, L5-S1 nerve or peroneal nerve and tibial nerve.”
By decision dated December 2, 2009, the Office denied appellant’s claim for an
additional schedule award finding that the weight of the evidence did not establish an impairment
rating of more than 29 percent of the right lower extremity.
Appellant submitted additional new evidence and requested a review of the written record
on March 18, 2010. By decision dated April 23, 2010, the Branch of Hearings and Review
denied appellant’s request for a review of the written record finding that his request was not
made within 30 days of the Office’s December 2, 2009 decision. The Branch of Hearings and
Review further determined that the issue in the case could equally well be addressed by
requesting reconsideration from the district Office and submitted evidence not previously
considered which established that appellant had a greater percentage of disability than previously
awarded.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use, of scheduled members or functions of the body. The Act, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of the Office. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The Office evaluates
3

5 U.S.C. §§ 8101-8193, 8107.

4

20 C.F.R. § 10.404.

4

the degree of permanent impairment according to the standards set forth in the specified edition
of the A.M.A., Guides. As of May 1, 2009, any decision regarding a schedule award must be
based on the sixth edition.5 The Board has adopted the Office’s finding that any recalculations
of previous awards which result from hearing or reconsideration decisions issued on or after
May 1, 2009, should be based on the sixth edition of the A.M.A., Guides.6
The Act does not authorize the payment of schedule awards for the permanent
impairment of the whole person.7 Payment is authorized only for the permanent impairment of
specified members, organs or functions of the body.
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the regulations.8 Because neither the Act nor the regulations provide for the
payment of a schedule award for the permanent loss of use of the back or spine,9 no claimant is
entitled to such an award.10
Amendments to the Act, however, modified the schedule award provisions to provide for
an award for permanent impairment to a member of the body not covered by the schedule
regardless of whether the cause of the impairment originated in a scheduled or nonscheduled
member. As the schedule award provisions of the Act include the extremities, a claimant may be
entitled to a schedule award for permanent impairment to a limb even though the cause of the
impairment originated in the spine.11
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. Recognizing that certain jurisdictions, such as
federal claims under the Act, mandate ratings for extremities and preclude ratings for the spine,
the A.M.A., Guides has offered an approach to rating spinal nerve impairments consistent with
sixth edition methodology.12 The Office has adopted this approach for rating impairment of the
upper or lower extremities caused by a spinal injury, as provided in Chapter 3.700 of its
procedures.13 Specifically, it will address lower extremity impairments originating in the spine

5

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, the Office should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
6

C.K., Docket No. 09-2371 (issued August 18, 2010).

7

Ernest P. Govednick, 27 ECAB 77 (1975); W.D., Docket No. 10-274 (issued September 3, 2010).

8

William Edwin Muir, 27 ECAB 579 (1976); W.D., supra note 7.

9

The Act itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

10

Timothy J. McGuire, 34 ECAB 189 (1982); W.D., supra note 7.

11

Rozella L. Skinner, 37 ECAB 398 (1986); W.D., supra note 7.

12

FECA Transmittal No. 10-04 (issued January 9, 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Exhibit 4 (January 2010).
13

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 (Exhibits 1, 4)
(January 2010).

5

through Table 16-1114 and upper extremity impairment originating in the spine through Table
15-14.15
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on functional history (GMFH), physical examination (GMPE) and clinical studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).16
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
Office procedures provide that, effective May 1, 2009, all schedule awards are to be
calculated under the sixth edition of the A.M.A., Guides. The bulletin clarifies that any
recalculations of previous awards which result from hearings or reconsideration decisions issued
on or after May 1, 2009, should be based on the sixth edition of the A.M.A., Guides. The
bulletin notes, a claimant who has received a schedule award calculated under a previous edition
and who claims an increased award, will receive a calculation according to the sixth edition for
any decision issued on or after May 1, 2009.17
The Office requested a supplemental report from the Office medical adviser on
November 9, 2009. In his November 20, 2009 report, the Office medical adviser evaluated
appellant’s impairment in accordance with the fifth edition of the A.M.A., Guides. Although he
did not specify the edition of the A.M.A., Guides he utilized, the tables and pages he cited
correlate with the fifth rather than the sixth edition of the A.M.A., Guides. The sixth edition of
the A.M.A., Guides, does not have a table on page 552. Furthermore, page 484 of the sixth
edition is located in the upper extremity chapter. Table 17-37 does not exist in the sixth edition
while Table 16-11 is located on page 533 rather than 484 and is entitled Sensory and Motor
Severity. Dr. Soo’s November 5, 2009 report is explicitly based on an evaluation under the fifth
edition of the A.M.A., Guides, rather than the appropriate sixth edition. As these reports and the
Office’s December 2, 2009 decision were issued after May 1, 2009 and related to a request for an
additional schedule award, the evaluation should have been based on the sixth edition of the
A.M.A., Guides. Due to this deficiency in the medical evidence, the lack of medical opinion
evidence correlating appellant’s permanent impairment with the appropriate edition of the
A.M.A., Guides, the Board finds that the case must be remanded for additional development of
the medical evidence. On remand the Office should refer the medical evidence to a new Office
medical adviser and request a report addressing appellant’s permanent impairment in accordance
with the standards of the sixth edition of the A.M.A., Guides. After this and such other
development as it deems necessary, the Office should issue an appropriate decision.18

14

A.M.A., Guides 533, Table 16-11.

15

Id. at 425, Table 15-14.

16

Id. at 521. J.B., Docket No. 09-2191 (issued May 14, 2010).

17

C.K., supra note 7.

18

Due to the disposition of this issue, it is not necessary for the Board to address the nonmerit issue in this case.

6

CONCLUSION
The Board finds that the case is not in posture for decision and must be remanded for
additional development of the medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the April 23, 2010 and December 2, 2009 decisions
of the Office of Workers’ Compensation Programs are set aside and remanded for further
development consistent with this decision of the Board.
Issued: April 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

